    Case 20-01191-als12         Doc 125 Filed 09/16/21 Entered 09/16/21 16:59:52                           Desc
                                  Main Document     Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA


William Howard Topp                                                             Case No. 20-01191-als12

                 Debtor(s)


                                   MEMORANDUM OF DECISION
                             (date entered on docket: September 16, 2021)

         Before the Court is an objection by Farm Credit Services to the interest rate proposed by
the Debtor William Topp (hereinafter “Topp”) in his chapter 12 plan. Hearing on this matter was
conducted on June 22, 2021 and post-trial briefs have been submitted. Jurisdiction of this matter
is conferred pursuant to 28 U.S.C. sections 157(b)(1) and 1334. For the reasons that follow the
objection is overruled.

                                                DISCUSSION
         Farm Credit Services’ (hereinafter “Farm Credit”) amended proof of claim reflects that it
holds a debt in the amount of $595,538.53, which is secured by real estate valued at $1,447,000. 1
Topp’s proposed plan repays this obligation over a term of 20 years with interest at 3% 2 and has
Farm Credit retaining its lien. Farm Credit objects to the stated interest rate and suggests that
5.25% is appropriate. 3 Because Farm Credit does not accept its treatment the bankruptcy code
requires that “the value, as of the effective date of the plan, of property to be distributed by the
trustee or the debtor under the plan on account of such claim is not less than the allowed amount
of such claim.” 11 U.S.C. §1225(a)(5)(B)(ii). Accordingly, to confirm Topp’s proposed plan
Farm Credit must receive the “present value” of its secured claim. Central to the issue of
determining the present value of the secured claim is applying the appropriate interest rate under
the plan. U.S. v. Doud, 869 F.2d 1144 (8th Cir. 1989); aff’g. In re Doud, 74 B.R. 685 (1987); Till
v. SCS Credit Corp., 541 U.S. 465 (2004). Topp contends the Doud rate has consistently been
used in this District and therefore applies here. Doud, 869 F.2d 1144. Farm Credit counters that



1
  Farm Credit’s secured claim includes 5 separate notes (and amendments thereto) with interest rates ranging from
3.5% to 7.60% and various repayment periods ranging from 10 to 20 years.
2
  The court presumes that this calculation is based upon the 20-year bond rate on June 21, 2021 at 1.87% plus the
2% risk adjustment under Doud which is then adjusted downward to 3%.
3
  This interest rate is based upon the prime rate of 3.25% plus a 2% adjustment for risk.
 Case 20-01191-als12         Doc 125 Filed 09/16/21 Entered 09/16/21 16:59:52                 Desc
                               Main Document     Page 2 of 4



the prime rate plus formula is controlling. Till, 541 U.S. 465. Each of these cases endorse a
formula approach to calculate interest rates but use different metrics.
       Doud involved cram down of a secured creditor’s loan in a chapter 12 case where the
treasury bond rate with a maturity date matching the term of repayment for the secured obligation
was adopted as the riskless component of the discount rate. 869 F.2d at 1145. After weighing a
number of factors, a 2% risk adjustment was identified to “adequately compensate[s] a
conventional lender for the overall risk associated with a Chapter 12 reorganization.” Id. at 1145.
Till addressed the calculation of the interest rate to be applied to an undersecured vehicle loan in a
chapter 13 plan. 541 U.S. 465. The plurality opinion adopted a formula approach utilizing the
prime rate with no specific risk adjustment identified, and instead simply observed that “other
courts have generally approved adjustments of 1% to 3%.” Id. at 480.
       Farm Credit argues that the Till case has “suspended” application of the Doud formula.
While many courts have adopted Till in determining interest rates, there is no legal authority to
suggest that the holding in Doud has been abrogated, or otherwise formally rejected. See generally,
Dian Lourdes Dick, et al., Revaluating Risk and Return in Chapter 11 Secured Creditor
Cramdowns: Interest Rates and Beyond, 93 AM. BANKR. L.J. 175 (2019). Although some courts
do apply Till in both chapter 11 and 12 cases the use of that formula is not mandated.
               Till was a splintered decision whose precedential value is limited
               even in the Chapter 13 context. While many courts have chosen to
               apply the Till plurality's formula method under Chapter 11, they
               have done so because they were persuaded by the plurality's
               reasoning, not because they considered Till binding.33 Ultimately,
               the plurality's suggestion that its analysis also governs in the Chapter
               11 context—which would be dictum even in a majority opinion—is
               not “controlling . . . precedent.”

Wells Fargo Bank N.A. v. Tex. Grand. Prairie Hotel Realty, L.L.C. (In re Tex. Grand Prairie
Hotel Realty, L.L.C.),710 F.3d 324, 331 (5th Cir. 2013) (citation omitted). Also noteworthy is
the treasury rate analysis has been approved in a “modified” application of the Till formula. In
affirming a decision issued by the bankruptcy court in Delaware the Second Circuit stated:
               Judge Drain chose the Treasury rate because it is “often used as a base
               rate for longer-term corporate debt such as the [R]eplacement [N]otes.”
               In contrast, the prime rate may be a “more appropriate base rate for
               consumer, although [the Second Circuit in] Valenti chose the Treasury
               rate.” The Court agrees with Judge Drain that Till does not obligate a
               bankruptcy court to choose the national prime rate as the risk-free base
               rate.
                                                 2
    Case 20-01191-als12          Doc 125 Filed 09/16/21 Entered 09/16/21 16:59:52                            Desc
                                   Main Document     Page 3 of 4



U.S. Bank N.A. v. Wilmington Sav. Fund Soc’y (In re MPM Silicones, LLC), 531 B.R. 321, 334
(S.D.N.Y. 2015), rev’d sub nom., In re MPM Silicones, 874 F.3d 787.
         In some cases, such as here, where the secured claim involves a transaction that is usually
financed over a longer period of time the treasury rate is relevant to the consideration of calculating
present value. Black’s Law Dictionary describes Treasury Bonds as a risk-free “long-term debt
security issued by the federal government, with a maturity of 10 to 30 years.” Black’s Law
Dictionary (11th ed. 2019). In contrast the prime-rate is “one of several base rates used by banks
to price short-term business loans.” 4
         Farm Credit relies upon testimony by its witness to establish the risks of repayment of its
loan. Much of that evidence relates to state court proceedings involving the debtor which are
unrelated to the farming operation. On cross-examination the witness did not clearly respond to
whether such risk factors were routinely applied or monitored by Farm Credit. The record is
unclear whether Topp was delinquent or in default on his loans on the petition date. In support of
its proposed risk adjustment under Till, the testimony, in part, was described in the context of
“pricing a loan.” The use of such a characterization implies that this process is used when
determining an interest rate for a new loan, a consideration that is not relevant in the calculation
of present value on a secured claim. 5 Farm Credit raised no objection to feasibility of the proposed
plan, which the court could construe as acknowledgment, at least tacitly, that Farm Credit ’s claim
will be paid. Doud, 74 B.R. at 869 (“risk is reduced because a confirmed plan presumes repayment
under the feasibility finding”); In re Ridgewood Apartments, 183 B.R. 784, 792 (Bankr. S.D. Ohio
1995) (“If a plan of reorganization is feasible, qualification of the ‘borrower’ is established”).
Farm Credit alleges that the value of its collateral is not guaranteed and that real estate prices could
decline over the course of the loan repayment. No data or testimony was supplied to quantify such
a risk. The real estate securing the claim is worth substantially more than what is owed with a loan
to value ratio in excess of 1:2. Although application of a ratio has been abandoned in Farm Credit’s
current review process in extending credit, it is a relevant factor to consider in this dispute.




4
   In re Sparks, 346 B.R. 767, 772 (Bankr. S.D. Ohio 2006) ([T]he prime rate published daily in the Wall Street
Journal or the bank prime loan rate published daily by the Federal Reserve at www.federalreserve.gov/releases/H15
meet the requirements of the Supreme Court to start with the “national prime rate” in calculating the rate of interest
due to creditors”).
5
  See generally, In re Key Farms, Inc., 2020 WL 3445425 (Bankr. E.D. Wash. 2020) (unpublished), citing, Till 541
U.S. at 477-78.
                                                          3
    Case 20-01191-als12         Doc 125 Filed 09/16/21 Entered 09/16/21 16:59:52                          Desc
                                  Main Document     Page 4 of 4



         Doud evaluated many of the concerns expressed by Farm Credit:
                 . . .Chapter 12 reorganizations have aspects that heighten risk. Arguably
                 the greatest source of risk is the unpredictable nature of the agricultural
                 economy itself. Though a plan must meet the feasibility requirements
                 of 11 U.S.C. section 1225(a)(6), the court is keenly aware that the
                 assumptions contained in the plan and otherwise found reasonable at
                 the time of confirmation are subject to the vicissitudes of the farm
                 economy. Prices relied upon in February may not be the prices paid in
                 November. Yields anticipated in the spring may not be the yields
                 harvested in the fall. The numerous variables affecting commodity
                 prices—the value of the dollar, the weather, foreign production, interest
                 rates, government policy—make predictions challenging for even the
                 most enlightened.

Doud, 74 B.R. at 869. Based upon these considerations the Doud bankruptcy court concluded that
a 2% risk adjustment is appropriate. The same percentage requested by Farm Credit.
         Farm Credit holds notes and mortgages against real estate and these types of transactions
are generally financed over a longer period of time which justifies use of the treasury bond as the
base rate. The fact that the treasury bond rate is lower than the prime rate, standing alone, does
not support a rejection of the Doud formula.
         The available data suggests that in the month of September 2021 a treasury bond with a
maturity rate of 20 years is within the range of 1.88% which Topp uses in his plan. 6 Applying
Doud’s risk adjustment of 2% yields an interest rate of 3.88% which is properly rounded to 4%.

         IT THEREFORE ORDERED that:
         1.      Farm Credit’s objection to the plan is overruled.
         2.      The interest rate to be applied to Farm Credit’s secured claim is 4%.


                                                                      /s/ Anita L. Shodeen
                                                                      Anita L. Shodeen
                                                                      U.S. Bankruptcy Judge



Parties receiving this Memorandum of Decision from the Clerk of Court:
Electronic Filers in this Chapter Case




6
 https://www.treasury.gov/resource-center/data-chart-center/interest-rates/Pages/TextView.aspx?data=yield (last
visited Sep. 13, 2021).
                                                        4
